—] Q,L0iLD- OS


                                                                 February 5,   ^015

                        Court of Criminal Appeals
                     P.O. Box 12308/ Capitol Station
                             Austin,   Texas       78711

Trenton Le Troy Jackson
McConnell   Unit-TDCJ'#      1231590
3001 S.   Emily Drive
Beeville,   Texas,   78102

Re: Jackson, Trenton Le Troy
CCA. No. WR.70,616-05
Trial Court Case No. 981891-B

Dear   Honorable   Clerk,

   I am requesting a Copy of this Court's Docket Sheet showing

any and all filings by the Applicant and the State.

Thank you for all your time and kind assistance.



                                       Sincerely

                                       JiiL!ic!^-li3L^^
                                       Trenton Le TroyQfackson




                                                              FEB 09 2015

                                                           ^kelAcosSa, Clerk